Citation Nr: 1625124	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-19 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 2000 to June 2001, and from March 2006 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes a timely substantive appeal regarding the issue above is not of record.  However, as noted by the Board in the prior May 2014 decision and remand in this matter, the RO issued a supplemental statement of the case in August 2012, and at his January 2013 videoconference hearing before the Board, the issue was treated as on appeal.  As such, while a substantive appeal may not have been filed, the Board finds that it has jurisdiction to decide the claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years); Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (failure to file a timely substantive appeal does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction over an appeal initiated by the timely filing of a notice of disagreement).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2013.  A transcript of the hearing is contained on the Virtual VA paperless claims processing system (Virtual VA).

This matter was remanded by the Board in May 2014 for further development.

Since the issuance of the December 2014 supplemental statement of the case, the Veteran was afforded a new VA examination regarding his posttraumatic stress disorder (PTSD).  In a May 2016 appellate brief, the Veteran's representative waived consideration of this evidence by the Agency of Original Jurisdiction (AOJ).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file located on the Veterans Benefits Management System.  Other documents contained on Virtual VA are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.


FINDINGS OF FACT

1. From January 11, 2011 to January 23, 2013, the Veteran's PTSD was manifested by symptoms resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; however, occupational and social impairment with reduced reliability and productivity, or difficulty in establishing and maintaining effective work and social relationships was not shown.

2. From January 23, 2013, the Veteran's PTSD was manifested by symptoms resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; however, total occupational and social impairment was not shown.

3. The Veteran's service-connected PTSD does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. From January 23, 2013, the criteria for a 70 percent disability rating, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3. Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

VA's duty to notify was satisfied by a letter in April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, service treatment records, VA treatment records, and identified private treatment records have been associated with the evidentiary record.  

In the May 2014 remand, the Board instructed the AOJ to associate a Review PTSD Disability Benefits Questionnaire (DBQ) received by the RO in February 2013 with the record, to undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's PTSD, to include any private treatment or counseling, as well as obtain any outstanding VA treatment records.  The February 2013 Review PTSD DBQ has been associated with the evidentiary record, as well as VA treatment records from the Nebraska-Western Iowa Health Care System dated through November 2014.  In a July 2014 letter, the AOJ asked the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for each healthcare provider so the AOJ could obtain treatment information, and informed the Veteran he could obtain and submit the information himself.  To date, no further medical providers have been identified by the Veteran or his representative, and no private medical records have been submitted since the July 2014 letter.  The duty to assist is not a one-way street.  If an appellant wishes help, he cannot passively wait in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 1 Vet. App. 406 (1991) (while VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim).

Further, in the May 2014 remand, the Board instructed the AOJ to afford the Veteran a new VA examination to determine the current severity and manifestations of his service-connected PTSD, as the evidence of record indicated the Veteran's disability had worsened since his July 2012 VA examination.  In August 2014, the Veteran was afforded a new VA examination.  Further, the Veteran was afforded another VA PTSD examination in May 2016.  The Veteran was previously afforded VA PTSD examinations in March 2011 and July 2012.  The March 2011, July 2012, August 2014, and May 2016 examination reports are thorough, and discuss the clinical findings and the Veteran's reported history and symptoms, as well as the effects of the Veteran's PTSD on his daily living and his occupational functioning.  Further, although the Board instructed the August 2014 VA examiner to provide a Global Assessment of Functioning (GAF) score, as will be discussed below, the Board notes the August 2014 VA examiner noted that such scores are no longer part of diagnoses of psychiatric disorders under current medical practice.  Accordingly, the Board concludes there has been substantial compliance with its remand instructions, and the examination reports are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the July 2014 letter to the Veteran, the association of February 2013 Review PTSD DBQ with the evidentiary record, the association of the Veteran's updated VA treatment records with the evidentiary record, the August 2014 and May 2016 VA examinations and reports, the subsequent readjudication of the claim in December 2014 based upon all the evidence of record, and the May 2016 appellate brief waiving AOJ review of the evidence associated with the record since the December 2014 supplemental statement of the case, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (DSM).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to the DSM.  See 38 C.F.R. § 4.125(a).

Effective August 4, 2014, VA amended the portion of its Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the DSM (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Because the RO certified the Veteran's appeal to the Board in 2012, this claim is governed by the DSM-IV. 

Under the DSM-IV, diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

According to the DSM-IV, in relevant part, a GAF score between 31 and 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work).  A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

Schedular Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board initially notes that, in addition to PTSD, a diagnosis of another nonservice-connected mental disorders is of record, major depressive disorder.  See February 2013 Review PTSD DBQ.  The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Notably, in this case, the medical evidence of record is unclear in distinguishing between symptoms caused by the Veteran's nonservice-connected mental disorder and those caused by his service-connected PTSD.  Resolving all doubt in the Veteran's favor, for the purposes of this decision, the Board will consider all of the Veteran's mental health symptoms to be related to his service-connected PTSD in the adjudication of this claim.

	January 11, 2011 to January 23, 2013

Service connection for PTSD was granted in an April 2011 rating decision, and a 30 percent disability rating was assigned, effective January 11, 2011.

After reviewing the evidence of record as a whole, to include the Veteran's VA treatment records, available private treatment records, and the lay statements and testimony of record, the Board finds that an initial disability rating in excess of 30 percent from January 11, 2011 to January 23, 2013 is not warranted, as the evidence of record indicates the Veteran's PTSD was manifested by symptoms resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The evidence of record indicates the Veteran's PTSD symptoms during this time period included sleep disturbances, nightmares, re-experiencing, flashbacks, intrusive thoughts, hypervigilence, an exaggerated startle response, avoidance, irritability or moodiness, detachment, emotional numbness, trouble concentrating, and social withdrawal.  

Upon his initial assessment with an OEF/OIF physician's assistant in December 2010, the Veteran reported that while he was deployed to Iraq in 2006, he developed extreme apathy and depression, and experienced some suicidal ideations, as well as at attempt to take his own life.  The Veteran further reported that he developed problems with alcohol abuse shortly after returning from deployment.  The Veteran was released from state prison after two and a half years in October 2010, and reported being actively involved in Alcoholics Anonymous (AA) while incarcerated and since being released, and that he continued to be sober.  Upon mental status examination, the physician's assistant noted the Veteran's mood was anxious with a congruent affect, but found the Veteran did not endorse much in the way of depressive symptoms, but stated apathy and anhedonia were significant for him; however, there was no recent suicidal ideation, and the Veteran's danger to himself was minimal.  Further, the physician's assistant noted that while judgment was obviously severely impaired in the past, the Veteran seemed to be doing a much better job of controlling things.

The Board finds that the totality of the evidence of record indicates that while he may have experienced suicidal ideation during his deployment, a symptom enumerated in the schedule of ratings for mental disorders for a 70 percent disability rating, the Veteran did not experience suicidal ideation during this time period.  VA treatment notes indicate that while the Veteran may have experienced moderate to severe levels of stress, the physician's assistant repeatedly found a detailed suicide assessment was not necessary.  See, e.g., August 2012 VA treatment note; April 2012 VA treatment note; October 2011 VA treatment note; January 2011 VA treatment note.  Further, no suicidal ideation was noted upon VA examinations in March 2011 and July 2012.  Accordingly, the totality of the evidence of record indicates the Veteran did not experience suicidal ideation during the period from January 11, 2011 to January 23, 2013.

Further, the evidence of record indicates that while the Veteran's judgment may have been impaired after his deployment, a symptom enumerated in the schedule of ratings for mental disorders for a 50 percent disability rating, the evidence of record does not indicate impaired judgment continued during the time period currently before the Board.  The physician's assistant in December 2010 noted the Veteran was doing a better job of controlling things.  The Veteran repeatedly reported being involved in AA and attending AA meetings, as well as staying sober from alcohol.  See, e.g., February 2013 VA treatment note; July 2012 VA examination report.  Upon VA examination in March 2011, the VA examiner noted the Veteran had good impulse control with no episodes of violence, and opined that the Veteran's history of felony assault was unrelated to his PTSD and was not aggravated by his PTSD.  Further, VA treatment records indicated the Veteran sought further mental health treatment and counseling during times of stress.  For instance, when someone shot at his car, the Veteran reported he wanted to go after whoever did it, but instead pulled over to the side of the road and did breathing exercises.  See July 2012 VA examination report.  The Veteran also requested weekly therapy sessions at VA after this incident to deal with his increase in symptoms, as well as to address stressors at work and his frustration over the a court battle for visitation rights with his children.  See, e.g., November 2011 VA treatment note.  Accordingly, the Board finds the totality of the evidence of record indicates the Veteran did not experience impaired judgment from January 11, 2011 to January 23, 2013.

The Veteran's VA treatment records indicate that at the beginning of his treatment with VA in December 2010, the Veteran's GAF score was reported as 50 to 55, and upon the March 2011 VA examination the Veteran's GAF score was 60, all indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  However, with further counseling and increases in his prescribed medications, the Veteran's GAF score rose to 70, indicative of mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well.  See, e.g., July 2012 VA examination report; March 2011 VA treatment note (Veteran reports feeling a lot better since his medications were increased).  That said, an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage rating is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995); 60 Fed. Reg. 43186 (1995).

The evidence of record indicates that while the Veteran may not have had a wide social circle during this time period, it does indicate he had some meaningful interpersonal relationships.  The evidence of record indicates the Veteran was married from 1995 until 2006, and had three children by this marriage.  The record is not clear as to the circumstances under which this marriage ended, as the Veteran has indicated it was due to his ex-wife's infidelity while he was deployed, and/or that she divorced him while he was incarcerated.  See March 2011 VA examination report; January 2011 VA treatment note.  The evidence does indicate, however, that the Veteran did not have visitation rights and little or no contact with his children following the divorce, after the ex-wife and children moved to a different state.  The evidence indicates the Veteran was engaged in a legal action in attempt to have more contact with his children, and that he desired to be in their lives.  See, e.g., November 2011 VA treatment notes.  However, the Veteran reported his ex-wife complained that she was scared of the Veteran, and that she did not want the Veteran to have any contact with the children.  See August 2014 VA examination report.

However, the record indicates the Veteran did have a social support network during this time period.  The Veteran reported living with his parents upon his release from prison, until he was able to purchase his own home in August 2012.  See, e.g., July 2012 VA treatment note; June 2012 VA treatment note; January 2011 VA treatment note; March 2011 VA examination report; December 2010 VA treatment note.  The Veteran also reported contact with a younger sister and a second cousin.  See July 2012 VA examination report.  The Veteran reported his AA sponsor as a member of his support network, and stated his sponsor was the one who encouraged him to seek VA care.  See December 2010 VA treatment note.  While the Veteran reported enjoying more solitary hobbies such as working on cars and with wood upon VA examinations in March 2011 and July 2012, the evidence of record also indicates the Veteran would attend church four times per week after a friend introduced him to the church, and he would attend AA meetings as often as possible with his work and school schedule, as he tried to be around people there to help him out.  See July 2012 VA examination report.  

Further, the evidence of record indicates the Veteran was able to establish and maintain a relationship with a girlfriend and her daughter during this time.  The Veteran reported some frustration with his dating situation and seeing a dating counselor for a period of time to address relational difficulties with his PTSD.  See December 2011 VA treatment note.  The Veteran reported a relationship beginning around January 2012, and engaging in social activities with his girlfriend.  See July 2012 VA examination report; February 2012 VA treatment note; January 2012 VA treatment note.  The evidence of record indicates that the girlfriend and her child would have liked to move into the Veteran's new home with him in August 2012, but could not for legal reasons until the Veteran was no longer on parole.  See February 2013 VA treatment note (cannot get married until he is off parole); August 2012 VA treatment note.

Accordingly, the Board finds that while the Veteran's PTSD symptoms may have resulted in some social withdrawal as evidenced by the Veteran's solitary hobbies, and affected his ability to maintain a relationship with his biological children following his divorce, the Board finds the evidence of record indicates he was able to establish and maintain effective social relationships with his parents, AA sponsor, other AA and church members, and a girlfriend and her daughter, which more nearly approximates a 30 percent disability rating.

Further, the Board finds that the totality of the evidence of record indicates that during this time period, the Veteran's PTSD symptoms resulted in occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not reduced reliability and productivity.  The evidence of record indicates the Veteran began working full time as a welder in December 2010.  See January 2011 VA treatment note; December 2010 VA treatment note.  Upon the March 2011 VA examination, the Veteran reported he was working full time, and had been able to maintain his work with no time lost due to his PTSD.  The Veteran reported some increased irritability at work, but VA treatment records indicate his treating physician's assistant was able to offer suggestions as to how to diffuse work stressors, and the Veteran later reported work was going better.  See, e.g., January 2012 VA treatment note; November 2011 VA treatment note.  Upon the July 2012 VA examination, the Veteran reported he continued to work full time as a welder for the same company, and that he was taking classes through Vocational Rehabilitation for logistics management.  See also June 2012 VA treatment note.  The Veteran did not report any time lost from work due to his PTSD.  

In a December 2011 statement, the Veteran reported that he had difficulties maintaining jobs.  He reported being fired from two different jobs in less than a year between March 2006 and May 2009, as well as having two different jobs during service.  However, the Board notes these jobs were held by the Veteran almost two years prior to the time period at issue before the Board, and therefore do not accurately reflect the effects of the Veteran's PTSD symptoms on his occupational functioning as of January 11, 2011, the effective date for the grant of service connection for PTSD.  

Accordingly, the Board finds the totality of the evidence of record indicates the Veteran remained employed full time with the same company during this time period, and although he may have experienced some irritability and stressors at his job, he was able to manage his symptoms without losing time from work, commensurate with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as contemplated by a 30 percent disability rating.

The Board has considered the Veteran's claim, and the lay and medical evidence of record, and concludes that based upon the totality of the evidence of record, the Veteran's level of social and occupational impairment due to the symptoms of his service-connected PTSD did not warrant an initial rating in excess of 30 percent for the time period of January 11, 2011 to January 23, 2013.  The Board finds occupational and social impairment with reduced reliability and productivity, or difficulty in establishing and maintaining effective work and social relationships was not shown, and the evidence of record more closely approximates the criteria for a 30 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, entitlement to an initial disability rating in excess of 30 percent from January 11, 2011 to January 23, 2013 for PTSD is denied.

	From January 23, 2013

The Board finds that beginning with the Veteran's January 23, 2013 testimony at the videoconference hearing before the Board, the totality of the evidence of record shows that it was factually ascertainable that the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, warranting a 70 percent disability rating.  However, total occupational and social impairment have not been shown.  

First, the Board acknowledges the Veteran was assigned a GAF scores of 37 by the licensed clinic social worker completing the February 2013 Review PTSD DBQ, which suggests some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  That said, an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage rating is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995); 60 Fed. Reg. 43186 (1995).  

First, the evidence of record indicates the Veteran's PTSD symptoms have caused deficiencies in his mood.  During the January 2013 Board hearing, the Veteran described himself as being like a "firecracker" at times, with bursts of temper.  The Veteran also reported being short-tempered with his co-workers.  See also August 2012 VA telephone encounter note (Veteran reported increased anger/impulsivity and throwing things at work).  The Veteran further testified that he had difficulties with motivation, and getting things done around his residence that need to be done, or "getting in gear."  The February 2013 Review PTSD DBQ reported the Veteran's PTSD symptoms included a depressed mood, anxiety, and suspiciousness, and diagnosed major depressive disorder as well as PTSD, noting that many symptoms of depression overlap with PTSD.  In June 2013, the Veteran was referred to the PTSD program due to his concerns of chronic or exacerbated PTSD symptoms, after weaning himself off of all his PTSD medications.  The Veteran reported some of his most distressing symptoms to include avoidance in the form of emotional detachment and blunting in general, and increased irritability due to hyperarousal.  An October 2013 VA treatment note related the Veteran's immediate concerns regarding his irritability and anger while navigating school, work, parole, and his relationship in the context of his limited income and PTSD symptoms.  VA treatment records indicate the Veteran discontinued VA treatment in December 2013, and was discharged for the PTSD clinic in April 2014 due to scheduling conflicts.  Upon the August 2014 and May 2016 VA examinations, the VA examiner reported the Veteran's PTSD symptoms included anxiety.  Upon the May 2016 VA examination, the Veteran reported that he was again using alcohol, usually after he got home from work.  Accordingly, the Board finds that the Veteran's reports, as well as the medical evidence of record, indicate that beginning January 23, 2013, it was factually ascertainable that the Veteran's PTSD symptoms cause deficiencies in his mood, to include anxiety, anger, and irritability.

Further, the Board finds the evidence of record indicates the Veteran's PTSD symptoms have resulted in deficiencies in his schooling.  Upon the July 2012 VA examination, the Veteran reported he was taking classed at Bellevue University for logistics management.  However, the February 2013 Review PTSD DBQ reported the Veteran was experiencing difficulty completing his coursework on time, and maintaining the necessary GPA.  In March 2014, the Veteran reported that he did not have time to pursue prolonged exposure therapy for his PTSD because of his school schedule.  However, upon the August 2014 VA examination, the Veteran reported that after about his third class at Bellevue University, he had a confrontation with an instruction, and had to drop out.  The Veteran was enrolled in Metro Community College since November 2013, and was taking two classes at that time.  As of the May 2016 VA examination, the Veteran reported he was not taking any classes, although no reason was provided.  Although the medical evidence of record does not provide a lot of information regarding the effects of the Veteran's PTSD symptoms on his schooling, the Board affords the Veteran the benefit of the doubt, and finds that the Veteran's reported difficulty completing his coursework and his reported conflict with an instructor requiring him to transfer schools more nearly approximates deficiencies in school due to his PTSD symptoms.

Next, the Board finds that the evidence of record indicates the Veteran's PTSD symptoms have resulted in deficiencies at work, commensurate with a 70 percent disability rating, however total occupational impairment has not been shown.  In an August 2012 telephone call, the Veteran reported to his treating VA provider that his anger and irritability had led him to throw things at work, but that he had not hit anyone.  During the January 2013 hearing before the Board, the Veteran testified that he had received verbal warnings at work for being short-tempered with his co-workers, but no further disciplinary action, and that he had begun the process of filing paperwork through the Family and Medical Leave Act (FMLA) in order to take time off of work to more easily attend therapy sessions at VA.  The February 2013 Review PTSD DBQ stated the Veteran had difficulty concentrating at work due to his PTSD.  In June 2013, the Veteran reported increasing frustration with his work as a welder and the specific work environment he was in, stating it was dangerous due to a sloppy shop and unsupportive.  In June 2013, the Veteran reported during a VA therapy session that he felt hopeless about his financial circumstances due to missed work and no way to make up the income.  The Veteran's last VA treatment record was dated in December 2013, and as noted above, the Veteran was discharged from the PTSD Clinic in April 2014.  However, upon the August 2014 VA examination, the Veteran reported that he had been working as a welder, but he "had to leave that job because I had a confrontation there."  The Veteran reported working full time at a trucking company as a mechanic since February 2014.  Upon the May 2016 VA examination, the Veteran reported he was still employed full time as a mechanic at the same trucking company.  Accordingly, the Board finds the evidence of record indicates the Veteran's PTSD symptoms have resulted in deficiencies at work, to include confrontations and verbal warnings resulting in the Veteran switching jobs, at least some missed work, and using FMLA leave for a period of time in order to attend therapy sessions at VA.  However, the Board finds that total occupational impairment has not been shown, as the Veteran was able to maintain fulltime employment with the same company for three to four years as a welder, and has been able to maintain fulltime work with a second company as a mechanic since February 2014.

Finally, the Board finds that the evidence of record indicates the Veteran's PTSD symptoms cause deficiencies in his social and family functioning, commensurate with a 70 percent disability rating, but total social impairment has not been shown.  First, as discussed above, the Veteran indicated upon VA examination in August 2014 that his ex-wife complained that she was scared of the Veteran, and that she did not want the Veteran to have any contact with their three children.  Upon VA examination in May 2016, the Veteran reported he still has no contact with his children.  Although the evidence is not clear regarding the reasons the Veteran's ex-wife is concerned about the Veteran having contact with their children, the Board will afford the Veteran the benefit of the doubt, and finds that her reported fear of the Veteran and prevention of his contact with the children is a result of his PTSD symptoms.

Further, the Veteran has reported that his PTSD symptoms, to include his anger and irritability, have negatively impacted his relationship with his second wife and her daughter.  As noted above, the Veteran began dating his current wife around January 2012, and they were married in September 2013.  See August 2014 VA examination report.  The couple and the wife's daughter live together, and the Veteran has reported that as he struggles with friends, they are pretty much his social group.  See May 2016 VA examination report; August 2014 VA examination report; January 2013 videoconference hearing testimony.  Upon the January 2013 hearing before the Board, the Veteran reported that his now-wife had concerns about being out with him because of his bursts of temper.  The February 2013 Review PTSD DBQ reported the Veteran experiences difficulty managing his primary relationship due to anxiety, anger, and loss of energy.  Upon a June 2013 VA PTSD consultation, the Veteran reported that the impact of his PTSD symptoms on his relationship with his wife and daughter was the most difficult for him, and discussed his avoidance of activities outside the home due to panic attacks, as well as his emotional detachment from them and his increased irritability.  However, the Veteran also reported that he continued to value the relationship with his wife and expend energy to participate positively, and that his wife is supportive.

Accordingly, the Board finds that the Veteran's PTSD symptoms, especially his anger and irritability, have caused deficiencies in his family functioning with his wife and step-daughter.  However, the Veteran has reported that he maintains contact with his parents, sister, and a second cousin, and that while his parents "fight" him on recovery matters, they are caring.  See May 2016 VA examination report; August 2014 VA examination report; June 2013 VA PTSD consultation.  Further, the Veteran has reported his social activities are "okay" and that his social life is "a work in progress," but he has also reported that he does try and force himself to come out and talk to people.  See May 2016 VA examination report; August 2014 VA examination report.  Although a June 2013 VA PTSD consultation note indicated the Veteran was no longer attending AA meetings, the Veteran reported he did maintain contact with his sponsor, who is supportive.  The Veteran also reported one of the ways he would cope with his symptoms was through connecting with supportive people.  

Therefore, considering the totality of the medical and lay evidence of record, the Board finds that the Veteran was able to maintain relationships with his family members during this time period, to include his wife, step-daughter, parents, sister, and second cousin, and maintain a supportive relationship with his AA sponsor.  While the Veteran's PTSD symptoms, such as his anger and irritability, may strain these relationships, the totality of the evidence of record does not indicate the Veteran experiences total social impairment.  Therefore, the Board finds the Veteran's social functioning since January 23, 2013 more nearly approximates that contemplated by the 70 percent rating criteria.

Finally, although the Veteran may meet some of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board finds the Veteran's PTSD symptoms during this period, including their frequency, severity, and duration, more closely approximate those enumerated in the schedule of ratings for mental disorders for a 70 percent disability rating, not a 100 percent rating.  See 38 C.F.R. § 4.130.

First, the Board notes the Veteran has reported some hallucinations, a symptom contemplated by a 100 percent rating.  Upon the January 2013 hearing, the Veteran testified that he will experience flashbacks as if he is back in Iraq, to include visualizing an insurgent.  Upon a June 2013 VA PTSD consultation, the Veteran denied any audio or visual hallucinations.  A July 2013 VA Research Mental Health Note stated the Veteran endorsed symptoms of audio and visual hallucinations, which were intermittent and do not cause him significant stress.  The practitioner noted the Veteran did not report any command hallucinations.  No hallucinations were reported upon VA examinations in August 2014 or May 2016.  As the Veteran has reported such visual hallucinations are at most intermittent and possibly occurring in the context of a flashback, the Board finds any such hallucinations are not of the frequency, severity, and duration of the persistent delusions or hallucinations enumerated in the schedule of ratings for mental disorders under a 100 percent disability rating.

Further, in the February 2013 Review PTSD DBQ, the Veteran's reported PTSD symptoms included disorientation to time or place, which is also a symptom enumerated in the schedule of ratings for mental disorders under a 100 percent disability rating.  The Board notes, however, that the Veteran's VA treatment records have not included any reports or concerns about the Veteran being disoriented to time and/or place.  Further, upon VA examination in August 2014 and May 2016, the VA examiner reported the Veteran was oriented in all spheres.  Accordingly, the Board finds the one report in the February 2013 Review PTSD DBQ of disorientation to time or place is outweighed by the VA treatment records and VA examination reports indicating the Veteran was consistently oriented in all spheres, and is therefore not of the frequency, severity, or duration of the disorientation to time or place as contemplated by the 100 percent rating criteria.  

Therefore, the Board has considered the Veteran's claim, and the lay and medical evidence of record, and concludes that based upon the totality of the evidence of record, the Veteran's level of social and occupational impairment due to the symptoms of his service-connected PTSD warrants a rating of 70 percent, but no higher, from January 23, 2013.  The Board finds total occupational and social impairment was not shown, and the evidence of record more closely approximates the criteria for a 70 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, entitlement to a disability rating of 70 percent, but no higher, from January 23, 2013 for PTSD is granted.

Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran's PTSD is manifested by nightmares, sleep impairment, flashbacks, intrusive thoughts, hypervigilence, an exaggerated startle response, avoidance, anxiety, suicidal ideation, visual hallucinations, concentration and memory impairment, emotional numbness, anger, irritability, and social detachment.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  

Accordingly, the Board has concluded that referral of this matter for extraschedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for degenerative disc disease of the lumbar spine, L5-S1; radiculopathy of the right lower extremity; bilateral tinnitus; and right elbow biceps tendon repair and tendinitis with postoperative scarring.  Notably, neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Based Upon Individual Unemployability

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  

Here, the Veteran has testified before the Board and submitted statements regarding how his service-connected PTSD affects his job performance and interactions with co-workers.  However, as discussed above, the effects of the Veteran's service-connected disability on his occupational functioning have already been considered by the Board, as the percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Further, the May 2016 VA examination reports indicates the Veteran continues to be employed full time.  Accordingly, as the Veteran has not raised the issue of TDIU as a result of his PTSD, and the objective evidence does not suggest that he cannot work due to this disability, the Board concludes that the issue of TDIU has not been raised by either the Veteran or the record.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied.

Entitlement to a disability rating of 70 percent, but no higher, from January 23, 2013 is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


